Day, J.
This case was commenced by filing a petition for attachment and garnishment. John C. Sprecher intervened claiming title to the fund. The district court found for plaintiff and sustained the attachment and garnishment. The intervener appeals.
The bill of exceptions was heretofore quashed by this court on motion of appellee for that the purported one *374(1) was not submitted to the adverse party for examination at any time; (2) was not presented to the trial judge for settlement, (3) and was not signed and settled by trial judge or another judge or by clerk of court, which is all provided for and required by section 20-1140, Comp. St. 1929. Palmer v. Mizner, 70 Neb. 200; Madsen v. Norfolk Mill Co., 15 Neb. 644.
Briefs which are not prepared in accordance with supreme court rule 13 may not be considered by this court. Pierce v. Domon, 98 Neb. 120. The appellant’s brief is not prepared in conformity to rule 13 of this court. There are no propositions of law set out. There are no assignments of error, and under the decision of Gorton v. Goodman, 107 Neb. 671, and Dingle v. Gilbert, 117 Neb. 237, an affirmance would be justified.
The only assignment of error which the brief could be construed to present is the insufficiency of the evidence to support the findings of the trial court. With the bill of exceptions quashed in the appellate court, it will be presumed that the evidence supports the findings of fact by the trial judge.
The only question which then remains is the sufficiency of the pleadings to support the judgment. Gaines v. Warrick, 113 Neb. 235. The sufficiency of the pleadings is not questioned.
Affirmed.